 



WACHOVIA BANK, NATIONAL ASSOCIATION
c/o Wachovia Bank, National Association,
Commercial Real Estate Services
8739 Research Drive URP 4, NC 1075
Charlotte, North Carolina 28262
September 28, 2007
GERA ABRAMS CENTRE LLC AND
GERA 6400 SHAFER LLC
c/o Grubb & Ellis Realty Advisors
500 West Monroe, Suite 2800
Chicago, Illinois 60661

Re:   $42,500,000 loan from Wachovia Bank, National Association (“Lender”) to
GERA Abrams Centre LLC (“Abrams Borrower”) and GERA 6400 Shafer LLC (“Shafer
Borrower”) (“Loan”)

Ladies and Gentlemen:
     Reference is hereby made to that certain Promissory Note dated June 15,
2007 in favor of Lender in the original principal amount of $42,500,000 (the
“Note”) secured by that certain Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing dated June 15, 2007 by and among Lender, Abrams
Borrower and Rebecca S. Conrad, as the Trustee for the benefit of Lender, as
amended and modified by that certain Modification Agreement dated as of June 15,
2007 (collectively, the “Deed of Trust”), and that certain Mortgage, Security
Agreement, Assignment of Rents and Fixture Filing dated June 15, 2007 by and
between Lender and Shafer Borrower, as amended and modified by that certain
Modification Agreement dated as of June 15, 2007 (collectively, the “Mortgage”).
     Abrams Borrower, Shafer Borrower and Lender hereby acknowledge and agree
that the definition of “Libor Margin” in the Note executed at the closing of the
Loan was, by mutual mistake due to a scrivener’s error, incorrectly defined as
“one hundred seventy (170) basis points per annum” and should have been defined
as “two hundred fifty (250) basis points per annum”. Abrams Borrower, Shafer
Borrower and Lender corrected this mistake by inserting a corrected slip page
into the Note. Attached hereto as Exhibit A is a true, accurate and complete
copy of the Note with the corrected definition of Libor Margin.
     Please acknowledge your agreement to the foregoing by executing a copy of
this Letter Agreement and delivering an original to Lender at the addresses
noted above. This Letter Agreement may be executed in any number of counterparts
which, when taken together shall constitute one and the same instrument.

              WACHOVIA BANK, NATIONAL
ASSOCIATION
 
       
 
  By:   /s/ Robert Rosenberg
 
       
 
  Name:   Robert Rosenberg
 
       
 
  Title:   Managing Director
 
       

(signatures continue on following page)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED this 28th
day of September, 2007
GERA ABRAMS CENTRE LLC, a
Delaware limited liability company

         
By:
  /s/ Richard W. Pehlke    
 
       
Name:
  Richard W. Pehlke    
Title:
  Executive Vice President    

GERA Abrams Centre LLC
c/o Grubb & Ellis Realty Advisors
500 West Monroe, Suite 2800
Chicago, Illinois 60661
ACKNOWLEDGED AND AGREED this 28th
day of September, 2007
GERA 6400 SHAFER LLC, a
Delaware limited liability company

         
By:
  /s/ Richard W. Pehlke    
 
       
Name:
  Richard W. Pehlke    
Title:
  Executive Vice President    

GERA 6400 Shafer LLC
c/o Grubb & Ellis Realty Advisors
500 West Monroe, Suite 2800
Chicago, Illinois 60661

 